Opinion issued October 28, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-01151-CR
NO. 01-09-01152-CR
———————————
CLIFTON
BENNETT, Appellant
V.
The State of
Texas, Appellee

 

 
On
Appeal from the County Criminal Court at Law No. 8
Harris
County, Texas

Trial
Court Case Nos. 1591857 & 1591858
 

MEMORANDUM OPINION
          On September 8, 2010, appellant
appeared before the trial court and informed the trial court of his desire to
dismiss both appeals.  The trial court
carefully and thoroughly admonished appellant of his right to continue his
appeal. After the admonishments, appellant persisted in requesting the appeals
be dismissed.  We construe appellant’s
request as a motion to dismiss under Rule 42.2 the above referenced appeals.  See
Tex. R. App. P. 42.2.  Appellant did not sign a written withdrawal,
but he personally told the court he desired to dismiss the appeals.  The trial court made findings of fact that
appellant had a right to appointed counsel, and that the court admonished
appellant of his right to continue the appeal with counsel that would be
appointed for him.  The trial court also
found that appellant told the court he desired to dismiss the appeal.  Although our record does not contain a signed
motion to dismiss, we conclude the intent of the rule is satisfied (1) by the
record that shows the trial court admonished appellant of his right of appeal
and appellant’s waiver of that right, as recorded by a court reporter, and (2)
by the trial court’s findings of fact and recommendation that the appeal be
dismissed.  See id.
We have not yet issued
a decision.  Accordingly, the motion is granted and the appeal is dismissed.
We deny any pending
motions as moot.
The Clerk is directed to issue mandate within 10 days of the
date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Keyes, Higley, and Bland.
Do not publish. 
 Tex. R. App. P. 47.2(b).